Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-11 have been examined.

Drawings
2.	The drawings filed on 08/06/2021 are acceptable for examination proceedings.
Specification
3.	The specification filed on 08/06/2021 is acceptable for examination proceedings.
Priority
4.	Application 17395813, filed 08/06/2021 is a continuation of 15931801, filed 05/14/2020 ,now U.S. Patent #11122304 15931801 is a continuation of 16223536, filed 12/18/2018 ,now U.S. Patent #10694229 and having 1 RCE-type filing therein 16223536 is a continuation of 15721103, filed 09/29/2017 ,now U.S. Patent #10298972 15721103 is a continuation of 14153578, filed 01/13/2014 ,now U.S. Patent #9848218 and having 1 RCE-type filing therein 14153578 Claims Priority from Provisional Application 61757361, filed 01/28/2013 claims foreign priority to 10-2013-0042464 , filed 04/17/2013. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 04/17/2013.	
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 06/01/2022 and 08/06/2021. Accordingly, the information disclosure statement is being considered by the examiner.

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 


Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 1-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No 11,122,304 (hereinafter refereed as ‘304 US Patent). Although the conflicting claims are not identical, they are not patentably distinct from each other.
The following is referring to the independent claim

[Symbol font/0xB7]  	As per independent claim 1, 
Independent claim 1 of the instant application and claim 1, of the ‘304 US Patent recite similar limitation. The above independent claims, namely claim 1 of the instant/present application would have been obvious over claim 1, of the ‘304 US Patent because each and every element of the above independent claim 1 of the present application is anticipated by the corresponding independent claim 1 of the ‘304 US Patent.

[Symbol font/0xB7]  	As per independent claim 6, 
Independent claim 6 of the instant application and claim 6, of the ‘304 US Patent recite similar limitation. The above independent claims, namely claim 6 of the instant/present application would have been obvious over claim 6, of the ‘304 US Patent because each and every element of the above independent claim 6 of the present application is anticipated by the corresponding independent claim 6 of the ‘304 US Patent.

As per independent claim 6, 
Independent claim 11 of the instant application and claim 11, of the ‘304 US Patent recite similar limitation. The above independent claims, namely claim 11 of the instant/present application would have been obvious over claim 11, of the ‘304 US Patent because each and every element of the above independent claim 11 of the present application is anticipated by the corresponding independent claim 11 of the ‘304 US Patent.
The following is referring to the dependent claims

[Symbol font/0xB7]  	Referring to dependent claims 2-5,7-10,
Claims 2-5,7-10 of the instant application is also anticipated by claims 2-5,7-10 of the ‘304 US Patent since the corresponding claims further recite similar/same limitation of the same subject matter.
‘304 US Patent
Current application No.17/395,813
1. An electronic device for transmitting content to a display device, the electronic device comprising: an interface; and a controller configured to: identify a high-bandwidth digital content protection (HDCP) version supported by the display device, based on identifying that the HDCP version supported by the display device is not a first HDCP version, downscale a content, encrypt the downscaled content based on a second HDCP version, and transmit the encrypted content to the display device via the interface.
1. An electronic device for transmitting content to a display device, the electronic device comprising: an interface; and at least one processor configured to: identify an authentication protocol supported by the display device, based on identifying that the authentication protocol supported by the display device is not a first authentication protocol, downscale a content, encrypt the downscaled content based on a second authentication protocol, and transmit the encrypted content to the display device via the interface.  
2. The electronic device of claim 1, wherein the first HDCP version is more recent than the second HDCP version.
2. The electronic device of claim 1, wherein the first authentication protocol is more recent than the second authentication protocol.  
3. The electronic device of claim 1, wherein the controller is configured to receive information from the display device via the interface, and identify the HDCP version supported by the display device based on the information, and wherein the information is in an extended display identification data (EDID) format.
3. The electronic device of claim 1, wherein the at least one processor is configured to receive information from the display device via the interface, and identify the authentication protocol supported by the display device based on the information, and wherein the information is in an extended display identification data (EDID) format.  
4. The electronic device of claim 1, wherein the controller is configured to, based on the content encrypted based on the second HDCP version being transmitted to the display device, transmit, to the display device, a message indicating that the content is downscaled such that the display device outputs the message.
4. The electronic device of claim 1, wherein the at least one processor is configured to, based on the content encrypted based on the second authentication protocol being transmitted to the display device, transmit, to the display device, a message indicating that the content is downscaled such that the display device outputs the message.  
5. The electronic device of claim 1, wherein the content comprises at least one of image data or audio data.

5. The electronic device of claim 1, wherein the content comprises at least one of image data or audio data.  
6. A method of transmitting content from an electronic device to a display device, the method comprising: identifying a high-bandwidth digital content protection (HDCP) version supported by the display device; based on identifying that the HDCP version supported by the display device is not a first HDCP version, downscaling a content; encrypting the downscaled content based on a second HDCP version; and transmitting the encrypted content to the display device.
6. A method of transmitting content from an electronic device to a display device, the method comprising: identifying an authentication protocol supported by the display device; based on identifying that the authentication protocol supported by the display device is not a first authentication protocol, downscaling a content; encrypting the downscaled content based on a second authentication protocol; and transmitting the encrypted content to the display device.  
7. The method of claim 6, wherein the first HDCP version is more recent than the second HDCP version.
7. The method of claim 6, wherein the first authentication protocol is more recent than the second authentication protocol.  
8. The method of claim 6, wherein the identifying identifies the HDCP version supported by the display device based on information received from the display device, and wherein the information is in an extended display identification data (EDID) format.
8. The method of claim 6, wherein the identifying identifies the authentication protocol supported by the display device based on information received from the display device, and wherein the information is in an extended display identification data (EDID) format.  
9. The method of claim 6, further comprising: based on the content encrypted based on the second HDCP version being transmitted to the display device, outputting, on the display device, a message indicating that the content is downscaled.
9. The method of claim 6, further comprising: based on the content encrypted based on the second authentication protocol being transmitted to the display device, outputting, on the display device, a message indicating that the content is downscaled.  
10. The method of claim 6, wherein the content comprises at least one of image data or audio data.
10. The method of claim 6, wherein the content comprises at least one of image data or audio data.  
11. A system for processing digital content, the system comprising: a display device comprising at least one processor configured to: receive a content, and process and display the content; and an electronic device comprising at least one processor configured to: identify a high-bandwidth digital content protection (HDCP) version supported by the display device, based on identifying that the HDCP version supported by the display device is not a first HDCP version, downscale a content, encrypt the downscaled content based on a second HDCP version, and transmit the encrypted content to the display device.
11. A system for processing digital content, the system comprising: a display device comprising at least one processor configured to: receive a content, and process and display the content; and an electronic device comprising at least one processor configured to: identify an authentication protocol supported by the display device, based on identifying that the authentication protocol supported by the display device is not a first authentication protocol, downscale a content, encrypt the downscaled content based on a second authentication protocol, and transmit the encrypted content to the display device.  



Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Oh et al. (U.S. 2012/0148048 A1) provide a method for encrypting content includes using a plurality of different encryption schemes to produce encrypted content. Encryption information is provided so as to indicate which of the plurality of different encryption schemes is used on portions of the content that was encrypted. Encryption information and the encrypted content are both sent as a content stream to another device. The decryption involves using the encryption information to help control the decryption so that the correct one of a plurality of different decryption schemes is applied to the proper portions of the encrypted content.

MacMullan et al. (US 2008/0101467 A1) provides the wireless transmission of high definition (HD) signals.

Suzuki (US 8,705,737 B2) provide a video transmission method and a video transmission system suitable when applied to a digital audio/video input/output interface standard referred to as an HDMI (High-Definition Multimedia Interface) standard and to a video processing apparatus applied to the transmission system.

LaBosco et al. (US 2015/0135209 A1) provide that it was known for a repeater to unencrypt HDCP protected content and re-encrypting for transmission to a sink device (Fig 6 and [0259-0275]).

Yun et al. (US 2013/0230296 A1) provide that it was known to determine capabilities of the sink device by the source device and transmit the content in the corresponding HDCP protocol (See Figs 1-3).

Hirayama et al. (US 2013/0055407 A1) provide that it was known to determine whether or not to require copy protection of a content stream (see [0047] determine whether to require copyright protection of the audio repeated from the display device to an audio reproducer sink device).

Candelore et al. (US 2010/0121966 A1) provide high-bandwidth digital content protection (HDCP), before communication of content data between devices connected to each other, the devices are authenticated based on identification information that identifies HDCP devices. If the authentication is successful, encrypted content data is communicated between the devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
October 21, 2022

/ABIY GETACHEW/Primary Examiner, Art Unit 2434